     Case 2:20-cv-01078-APG-BNW Document 8 Filed 08/18/20 Page 1 of 2




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                           DISTRICT OF NEVADA
 7
                                                      ***
 8
      Peter Jason Helfrich,                                 Case No. 2:20-cv-01078-APG-BNW
 9
                              Plaintiff,
10                                                          Order
                                                            REPORT AND RECOMMENDATION
            v.
11
      State of Nevada,
12
                              Defendant.
13

14

15          On June 18, 2020, the court entered an order requiring Plaintiff to file an application to
16   proceed in forma pauperis or to pay the filing fee in this case. (Order (ECF No. 3).) Plaintiff’s
17   deadline for doing so was July 17, 2020. (Id.)
18          On June 29, 2020, Plaintiff filed an application to proceed in forma pauperis but used the
19   form for inmates, though Plaintiff is not incarcerated. (See ECF No. 6.) The Court noted this issue
20   on July 6, 2020, denied Plaintiff’s application, ordered the Clerk of Court to send Plaintiff the
21   correct form, and gave Plaintiff until August 5, 2020 to file the correct application. (ECF No. 7.)
22   The Court further noted that a failure to comply with the Court’s order could result in an order to
23   show cause why this case should not be dismissed. (Id.) Plaintiff did not comply with this Court’s
24   order, request an extension, or otherwise respond.
25          IT IS THEREFORE ORDERED that Plaintiff must show cause, in writing, by September
26   15, 2020 why this case should not be dismissed for failure to follow this Court’s order.
27

28
     Case 2:20-cv-01078-APG-BNW Document 8 Filed 08/18/20 Page 2 of 2




 1          IT IS FURTHER ORDERED that if Plaintiff submits the correct in forma pauperis

 2   application by September 15, 2020 or pays the filing fee, the Court will deem this Order to Show

 3   Cause satisfied, and Plaintiff will not be required to do anything else to comply with this order.

 4          DATED: August 18, 2020

 5

 6
                                                           BRENDA WEKSLER
 7                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                 Page 2 of 2
